office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 smdwyer amirving postf-164294-03 uilc date date to associate area_counsel small_business self employed cc sb ftl attention ladd brown from chief branch office of the associate chief_counsel income_tax accounting cc ita ------------------------------------------------- subject this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent while we agree with the conclusions reached in your memorandum our analysis differs to some extent accordingly we submit the following discussion for your consideration legend a ------------------------------------------------ year ------- year -------- year ------- postf-164294-03 issues whether investors in a ponzi scheme that takes the form of debt investments are entitled to amend their returns for an open_year to reverse interest_income received and reported whether middle tier investors are entitled to amend their returns for an open_year to reverse commissions received and reported whether investors may claim a theft_loss under sec_165 for amounts received and reported as income but reinvested in the scheme conclusions payments received by investors as interest are generally includible in income in the year or years they were actually or constructively received as a return on an investment these payments were income whether or not they technically constituted interest on a bona_fide loan retroactive recharacterization of such payments as a return_of_capital under an open_transaction theory once the fraud was discovered is not warranted the appropriate form of cost_recovery in such a situation is generally a bad_debt or theft_loss deduction assuming the deduction arises from theft and if a net_operating_loss is created in the year the loss is sustained an investor would be entitled to a three-year carryback of the loss under sec_172 commission income earned by middle-tier investors is ordinary_income for services performed taxable as such in the year or years received it is possible that some of the loans were expected to be repaid in such a case an investor would take a nonbusiness_bad_debt deduction under sec_166 for unpaid principal including reinvested interest in the year of worthlessness generally however investors would be entitled to a theft_loss deduction under sec_165 for funds invested or reinvested and lost however no bad_debt or loss deduction is allowable so long as there is a reasonable_prospect_of_recovery through the bankruptcy proceeding or otherwise in addition deductions under either sec_166 or sec_165 can be disallowed for participants who were aware of the fraudulent or illegal nature of the scheme under the frustration_of_public_policy_doctrine facts generally a's business began as a legitimate business buying and reselling surplus sundry items however after several unprofitable deals a began soliciting loans from investors promising a return of in six weeks after some period the promoter’s business had disintegrated into a ponzi scheme a was no longer dealing in sundries but rather directed his efforts toward soliciting new investors payments to investors were made with funds obtained from newer investors postf-164294-03 some investors described as middle-tier investors received commissions for soliciting new investors as well as interest payments it is unclear whether these middle-tier investors were aware of the fraudulent nature of the scheme in year the scheme collapsed after a's bank contacted the fbi with respect to the volume of cash moving through a's account the account was seized and a was forced into bankruptcy the bankruptcy trustee has collected funds that will be distributed to investors but the amount of the recovery is uncertain many investors have filed refund claims for open years on the ground that the payments they received were not interest but a return of principal excludable from income investors have also taken theft_loss deductions in year sec_1 and for purposes of this discussion we assume what seems likely on the facts which is that a's operation of the scheme at least in later years constituted theft as that term is interpreted for purposes of sec_165 and sec_165 law and analysis were the interest payments received by investors income in the year received sec_61 of the internal_revenue_code states that except as otherwise provided gross_income means all income from whatever source derived this definition covers any items that represent undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion 348_us_426 an item_of_income is includable in the gross_income of a cash_basis taxpayer in the tax_year when it is actually or constructively received section ' a of the income_tax regulations income is constructively received in the tax_year in which it is credited to the taxpayer's account set apart for him or otherwise made available so that he may draw upon it at any time treas reg ' a when the payor lacks funds to make the payment there can be no constructive receipt fraudulent pyramid or ponzi schemes may take a variety of forms generally the perpetrators promise the victims a significant return on capital as interest dividends capital_gains sales proceeds rentals royalties etc in all cases the perpetrator's intent is to swindle the investors-funding payments of income using money invested by current and new investors-though many investors will receive some return and some investors may make an overall profit from the scheme the present scheme took the form of short term loans issued at interest rates in excess of annually you state that a number of investors have filed amended returns for open years recharacterizing the taxable interest they reported in those years as in hindsight a nontaxable return of principal presumably the justification for this treatment is the open_transaction doctrine in general postf-164294-03 open_transaction doctrine the open_transaction doctrine occasionally applies to permit an investor to recover capital prior to recognizing gain where the receipt of deferred payments is speculative or contingent the supreme court established the open_transaction doctrine in 283_us_404 in logan the taxpayer owned stock in a corporation which along with several other corporations held a leasehold interest in a mine the taxpayer sold the stock for cash plus a royalty of cents per ton on all ore apportioned to the corporation there was no provision for a maximum or minimum tonnage the contractual promise to pay the royalty was held to be too contingent and speculative to have any ascertainable value and as a result the transaction could not be regarded as closed the open_transaction doctrine is sparingly applied it originated and has most often been invoked in the context of sales of property and even within that context has only been applied in rare and extraordinary circumstances see sec_1_1001-1 71_tc_998 72_tc_701 489_f2d_161 5th cir cert_denied 419_us_882 in a line of older cases the open_transaction doctrine has also been applied to the treatment of discount income on a loan on the ground that the instrument was speculative see 45_tc_489 stated_interest reportable as income but discount income not reportable as interest until entire investment recovered see also 36_tc_909 295_f2d_629 9th cir with respect to notes issued in a fraudulent scheme two cases have applied a version of open_transaction treatment in greenberg v commissioner tcmemo_1996_281 the judge citing burnet v logan permitted interest payments received by a passive investor in a ponzi scheme to be treated as a recovery_of principal there was sufficient evidence to determine the amount of funds paid and received by the taxpayers the opinion states that the payments the taxpayers received were not interest because they were not compensation_for the use or forbearance of money instead the payments were made to conceal the fraudulent misappropriation of the taxpayers' investment and in taylor v united_states aftr 2d ustc big_number e d tenn an individual fraudulently claimed to be investing funds on behalf of a partnership the court held that the partnership did not realize income in the year prior to the year the fraud was discovered since the partnership did not receive more than it invested in that year in contrast most courts have been reluctant to apply the open_transaction doctrine in this context in 168_f3d_1098 10th cir aff'g t c memo for example the court found that payments of interest dividends and finders fees were taxable as current income the court distinguished the rather unique greenberg opinion finding that the taxpayer had not established that the open it is unclear from the taylor opinion whether this issue was conceded by the government whose primary argument was that the investment was made by the partners not the partnership postf-164294-03 transaction doctrine or if different the rationale of greenberg applied similarly in premji v commissioner t c memo aff'd without published opinion 139_f3d_912 10th cir the taxpayer received interest payments from an investment in a ponzi scheme checks for the loan principal were also made available but the taxpayer chose to reinvest them the taxpayer argued that an interest payment on one of the notes was not required to be included in income under the open_transaction doctrine the tax_court concluded that the payment was income in the year received and not a recovery_of principal since the taxpayer could not establish that the recovery_of the principal_amount was sufficiently uncertain see also wright v commissioner tcmemo_1989_557 aff'd 931_f2d_61 9th cir murphy v commissioner tcmemo_1980_218 aff'd per curiam 661_f2d_299 4th cir in the present case we conclude that amounts if any recovered with respect to an instrument after discovery of the fraud that is after the point at which we assume a typical investor would be aware that recovery_of his or her principal was uncertain are properly treated as a return of capital-not includable in income in whole or in part but instead reducing basis otherwise recoverable through a bad_debt or loss deduction for several reasons however we do not believe the open_transaction doctrine applies for prior years this conclusion holds true whether or not a given obligation was in fact bona_fide indebtedness respected as such for federal_income_tax purposes-although the reasoning behind the conclusion differs to some extent bona_fide debt a bona_fide debt is a debt that arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 generally whether a transaction for federal_income_tax purposes constitutes a bona_fide loan is a factual question and the courts have identified several factors to be used in the determination however a distinguishing characteristic of a loan is the knowledge of each party to the transaction that there is a loan and the intention of each party that the money advanced be repaid 321_f2d_598 3d cir aff'g 36_tc_446 412_f2d_974 5th cir 61_tc_367 acq 1974_2_cb_3 33_tc_1093 aff’d per curiam 295_f2d_503 6th cir courts have looked at whether there was an express or implied consensual recognition of the obligation to repay and whether each party viewed the transaction as a loan 3_f3d_625 2d cir aff'g tcmemo_1992_478 the determination is made at the inception of the transaction on this basis swindlers or embezzlers who receive loan proceeds but do not recognize a consensual obligation to repay them must include the proceeds in income and cannot take a deduction under sec_163 for payments that are not in fact interest although they may be entitled to a sec_162 deduction for such payments as an ordinary_and_necessary_expense of the fraudulent enterprise see collins 470_f2d_837 2d cir 384_f2d_748 5th cir smith v commissioner tcmemo_1995_402 although we have found no authority directly on point presumably if an instrument is not true debt for the borrower it is not true debt for the lender either in the present case we cannot reach blanket conclusions with respect to whether the purported loans were bona_fide indebtedness the fact that a business degenerates over time into a pyramid scheme does not rule out the possibility that some of its obligations were bona_fide debts and you may conclude that certain of the obligations in question were intended to be repaid and otherwise met the requirements for treatment as indebtedness under the code accordingly we will analyze both possibilities application of open_transaction doctrine for those obligations that you conclude did constitute bona_fide debt we see no justification for retroactive recharacterization of interest actually or constructively received as a return of principal under reg sec_1_446-2 a payment on a debt_instrument is generally treated as a payment of interest to the extent of any accrued and unpaid interest this includes original_issue_discount and any other_amounts treated as interest whether stated or unstated sec_1_446-2 the treatment of market_discount and contingent debt in such older cases as underhill and liftin has largely been superseded by subsequent developments in the law and it is questionable what if any precedential value they now have see sec_1_1275-4 d garlock federal income_taxation of debt instruments d 4th edition the fact that a lender on a bona_fide debt obligation ultimately fails to recover all or part of the loan principal may result in a deduction under sec_166 it does not however justify retroactive recharacterization of payments properly included in income in prior years as to those transactions that you conclude did not constitute bona_fide debt even though a payment is not technically interest it is still a return on investment taxable as such and application of the open_transaction doctrine is inappropriate see parrish premji as noted above the open_transaction doctrine-an exception to the general_rule that each tax_year stands on its own see 282_us_359 courts have treated proceeds from fraudulent schemes as income even though the perpetrator may have had a vague hope of repaying investors eventually and even though certain amounts were repaid to facilitate the scheme see 50_tc_478 see also 412_f2d_974 5th cir 823_fsupp_29 d mass aff’d 15_f3d_203 1st cir a similar rule applies if the debt_instrument has original_issue_discount see sec_1_1275-2 although for purposes of this memorandum we assume that the interest in question is not original_issue_discount note that this does not mean that all payments necessarily constituted interest if a payment on an obligation exceeded the amount of accrued and unpaid interest on that obligation the excess would properly have been treated as a return of principal under sec_1_446-2 postf-164294-03 -is only applied in rare and extraordinary circumstances and even then primarily in the context in which burnet v logan was decided the sale of property generally taxpayers are held to the form of their transactions and cannot recharacterize them with the benefit of hindsight this reasoning would apply in particular to middle-tier investors and others who benefited from a pyramid scheme especially if they were aware of the nature of the scheme see parrish premji apart from the greenberg opinion a memorandum_decision of the tax_court the taylor case which is ambiguous on this point and dicta in other opinions we have found no authority for applying the open_transaction doctrine when payments on an instrument are denominated as a return on investment and the recipient either receives the funds or is in constructive receipt but chooses to reinvest them finally in these situations it seems that the code establishes a method whereby investors can recover their cost- through either a bad_debt or loss deduction arguably it is inconsistent with this statutory scheme and perhaps unfair to those investors who received no return on their investment for investors to avoid the restrictions of sec_165 and sec_166 through the retroactive recharacterization of prior receipts in advance of the year a debt becomes worthless or a theft_loss is discovered and when there may still be a reasonable_prospect_of_recovery that would further postpone cost_recovery we recognize that this treatment may appear unfair especially as applied to lower-tier investors who were unaware of the true nature of the pyramid scheme at the time of the income payments and especially if the amounts were only constructively received and reinvested we note that whether constructive receipt applies is a factual determination and you may conclude that amounts were not properly reported as income because with respect to a particular loan the promoter was not in fact willing and able to pay see the discussion of constructive receipt in premji however if a payment of income was in fact actually or constructively received prior to the discovery of the fraud we conclude that an investor may not recharacterize it retroactively as a return_of_capital under the open_transaction doctrine the remedy in such a case is a bad_debt or theft_loss deduction note that as discussed below the code does contemplate the reduction of income received in years prior to the year a theft_loss is sustained in certain circumstances through the application of the net_operating_loss provision sec_172 were commissions earned by middle-tier investors income in the year received sec_61 states that gross_income includes compensation_for services including fees commissions fringe_benefits and similar items arguably active participants in the scheme should be held to the form of their transaction even if they became aware of the nature of the scheme-and aware of the possibility that they might not recover their investments as the scheme unraveled-before innocent investors did note that the issue of constructive receipt is a threshold question if you conclude that an investor did not constructively receive a payment that was reinvested in the scheme you do not reach the income capital characterization issue with respect to commissions earned by middle-tier investors as a result of their postf-164294-03 enrolling new investors in the scheme there is no question of return-of-capital or open_transaction treatment it seems clear that these amounts represented compensation_for services includible in income when actually or constructively received regardless of whether the taxpayer was aware of the fraudulent nature of the scheme may investors claim a theft_loss under sec_165 for amounts received and reported as income but reinvested in the scheme bad_debt or theft_loss sec_166 allows a noncorporate taxpayer a short-term_capital_loss deduction for any nonbusiness_debt that becomes worthless within the tax_year sec_165 allows a deduction for any uncompensated loss sustained during the tax_year sec_166 not sec_165 governs the deduction of worthless debts 292_us_182 revrul_69_458 1969_2_cb_33 and this is true even if worthlessness was indirectly caused by fraud or theft rev_rul 1977_2_cb_66 however a loss that is the direct result of fraud or theft is deductible under sec_165 even though the transaction takes the form of a borrowing revrul_77_215 1977_1_cb_51 revrul_71_381 1971_2_cb_126 as discussed above whether a purported debt_instrument is respected as such for tax purposes depends primarily on whether the parties recognized it as a binding obligation and you may conclude that some of the loan obligations issued in this scheme should be treated as bona_fide debt if so then with respect to those instruments the investor would be entitled to a bad_debt deduction under sec_166 if it became worthless as a nonbusiness_bad_debt it would be a short-term_capital_loss under sec_166 with respect to those instruments that were not bona_fide debt and assuming you conclude that the scheme met the definition of theft for purposes of sec_165 investors are entitled to a theft_loss deduction under sec_165 with respect to certain investors who are found to have been active and knowing participants in the scheme there may be a ground for disallowing a bad_debt or theft_loss deduction altogether the supreme court has held that a deduction is not allowable where to do so would severely and immediately frustrate a sharply defined national or state governmental declaration of policy see 383_us_687 356_us_30 while this doctrine has been superseded by specific_legislation for purposes of sec_162 and sec_212 it still applies in the frustration of public policy postf-164294-03 context of other code provisions such as sec_165 see revrul_77_126 1977_1_cb_47 863_f2d_417 5th cir if a taxpayer's activities in connection with a claimed theft_loss are contrary to public policy that may be grounds for denying a theft_loss deduction see 33_tc_272 61_tc_497 in lincoln v commissioner tcmemo_1985_300 the taxpayer was swindled in connection with his participation in a scheme to buy stolen money at a discount the court did not allow a theft_loss deduction stating that it is as important to the policy of the state and nation to prevent attempts to buy stolen goods as it is to prevent an actual purchase of stolen goods the same reasoning could apply to a claimed bad_debt_loss under sec_166 sec_165 or sec_165 sec_165 limits loss deductions for individuals to business_losses sec_165 losses_incurred in a transaction entered into for profit sec_165 and nonbusiness noninvestment losses that arise from casualty or theft sec_165 sec_165 imposes certain limits on deductions in the last category sec_165 provides that any loss arising from theft is treated as sustained during the tax_year in which the taxpayer discovers the loss since the investors entered into the loan transactions with an expectation of profit arguably their losses are deductible under sec_165 not sec_165 -although the timing of the loss would still be governed by sec_165 see for example the government's apparent concession to this effect in premji however the official position of the service is that such a loss is deductible only under sec_165 see revrul_71_381 as such it is subject_to the limitations in sec_165 treatment of reinvested amounts the amount of the deduction under both sec_165 and sec_166 is limited to the taxpayer's basis sec_165 sec_166 in the present case an investor's basis in an instrument-for purposes of sec_165 or sec_166 as the case may be-would include the investor's original investment less any amounts reported as return of principal plus amounts reinvested including amounts actually or constructively received reported as interest_income and reinvested see the discussion in premji loss deductions are often disallowed altogether for taxpayers who participate in a sham_transaction see eg 90_tc_1248 92_tc_958 aff’d 921_f2d_280 9th cir cert_denied 502_us_819 the rationale is that the taxpayers suffered no economic loss since they got what they bargained for a tax_shelter marine t c pincite revrul_70_333 1970_1_cb_38 this rationale does not apply in the present case although the scheme may have been a sham in that the promoter's misrepresentations masked its substance it was not a tax_shelter and the investors' potential losses are real postf-164294-03 year of deduction a short-term_capital_loss deduction for a nonbusiness_debt is allowable in the year of total worthlessness sec_166 sec_1_166-5 generally a loss is sustained in the taxable_year in which the loss occurs as evidenced by a closed and completed transaction and as fixed by identifiable events see ' d sec_165 and ' of the income_tax regulations provide that a loss arising from a theft shall be treated as sustained during the taxable_year in which the taxpayer discovers the loss sec_1_165-8 provides that if in the year the taxpayer discovers the loss arising from a theft there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss for which reimbursement may be received is sustained for purposes of sec_165 until the taxable_year in which it can be ascertained with reasonable certainty whether or not such reimbursement will be received see also ' d therefore a theft_loss deduction will be barred to the extent that a reasonable prospect of reimbursement exists if the theft_loss exceeds the claim for recovery the excess would be deductible in the year the theft is discovered 61_tc_795 aff'd 521_f2d_786 4th cir although the test for worthlessness of a debt for purposes of sec_166 is not necessarily identical to the test for when a loss is sustained for sec_165 purposes a reasonable prospect of recovering on a nonbusiness_debt will generally postpone a deduction under sec_166 since the debt is not totally worthless see sec_1_166-2 sec_1_166-5 109_tc_400 77_tc_582 whether the investors in the present situation had a reasonable_prospect_of_recovery at a given point in time is a question of fact however substantial amounts were seized before the filing of the chapter bankruptcy proceeding and although these amounts represented only a percentage of the creditors’ claims the trustee could reasonably have been expected to recover additional_amounts we agree that these facts do not lead to an inference that the losses were deductible as bad_debts or theft losses in the year the bankruptcy petition was filed a deduction may be available under sec_165 however to the extent the bankruptcy court has limited the amount it will attempt to recover a taxpayer may deduct that portion of a loss that is not covered by a claim for reimbursement as to which there is a reasonable_prospect_of_recovery sec_1_165-5 you have indicated that the bankruptcy court has reduced the total claim of at least some investors by amounts they previously received as interest as discussed above under issue for tax purposes those payments are properly treated as income rather than a return_of_capital as such the payments would not reduce the taxpayers' basis in their investment assuming that they do not have avenues of recovery other than the bankruptcy proceeding therefore postf-164294-03 investors in this situation would be able to deduct the excess of their basis over the amount of the bankruptcy claim this partial loss deduction would not be postponed by the bankruptcy proceeding note that this treatment would not apply to any obligations that you determine were bona_fide loans since a deduction is not available under sec_166 for the partial worthlessness of a nonbusiness_debt possible net_operating_loss_carryback investors whose theft losses exceed their income in the year the losses are sustained may be able to carry back the losses against prior years' income as a net_operating_loss under sec_172 although sec_172 is primarily concerned with business operating losses a loss arising from casualty or theft is allowable in computing a net_operating_loss regardless of whether it arises in a business investment or personal context sec_172 in addition although a net_operating_loss can generally be carried back two years and forward years the former three-year carryback has been retained for casualty and theft losses sec_172 case development hazards and other considerations --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------- it may be true that open_transaction treatment has only been approved in greenberg a memorandum opinion of limited precedential value and presumably in the district court's taylor opinion exact analysis of the facts of taylor and the government's position in the case is difficult however subsequent opinions that did not follow greenberg did so by distinguishing the case or by relying on the taxpayers' failure to meet the burden_of_proof not by rejecting greenberg outright in addition courts may feel that the underhill line of cases retains significant precedential value even though the specific questions at issue in those cases-the treatment of market_discount and contingent debt-have largely been superseded by subsequent legislative and regulatory developments taxpayers bear the burden_of_proof on this issue and the position that open_transaction treatment does not apply may be sustainable with respect to middle-tier investors similar to those in parrish and premji who were active participants in the scheme earned commissions for enrolling new participants and who can reasonably be held to the form of their transactions however courts may be sympathetic to innocent lower- tier investor victims-especially those who were persuaded to reinvest constructively- received earnings they paid tax on but never actually saw-whose deduction for their cumulative losses awaits the resolution of the bankruptcy proceeding even though investors may have believed subjectively that their investments were not excessively speculative this belief was the result of deliberate fraud on the part of the promoter taking equitable factors into account and drawing on the underhill line of precedent a postf-164294-03 court may find that under such circumstances the open_transaction doctrine should apply since the investment was objectively speculative taking into account facts the investors did not know this memorandum has focused on taxpayers who you indicate are amending their returns to apply open_transaction treatment for amounts received in years that are open under the refund statute_of_limitations arguably open_transaction treatment works to the disadvantage of taxpayers who reported actual payments as income in barred_years since recharacterizing such payments as a return_of_capital could reduce the amount of basis available to deduct as a bad_debt or theft_loss in an open_year however it is not clear that this result would necessarily apply analysis of this question would entail consideration of the mitigation provisions equitable doctrines and other procedural issues that are beyond the scope of the current memorandum we note that there is a potential additional argument against retroactive open_transaction treatment based on sec_446 under which a change in a taxpayer's method_of_accounting generally requires service consent and is made on a prospective basis however for present purposes we did not develop this argument which would have further delayed our response --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
